ACCEPTED
                                                                                            03-14-00811-CR
                                                                                                   4070591
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       2/9/2015 11:38:30 AM
                                                                                           JEFFREY D. KYLE
                                                                                                     CLERK
                          IN THE COURT OF APPEALS
                      FOR THE THIRD DISTRICT OF TEXAS
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
KARL DEAN STAHMANN,                          *                      2/9/2015 11:38:30 AM
            Appellant                        *                        JEFFREY D. KYLE
                                                                            Clerk
v.                                           *            No. 03-14-00811-CR

THE STATE OF TEXAS                           *
                 APPELLANT'S MOTION TO DISMISS APPEAL

TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF SAID COURT:

        In support of this Motion, Appellant would show:

     1. Appellant was placed on deferred adjudication community supervision for the

        state jail felony offense of credit card abuse.

     2. On December 1, 2014, the trial judge entered an adjudication of guilt and

        assessed punishment at two years confinement probated for a period of five

        years.

     3. The trial court ordered appellant taken into custody.

     4. On December 15, 2014, undersigned counsel filed the Motion for New Trial

        and the Defendant's Motion for Bail Pending Determination of Motion for

        New Trial and Pending Appeal.

     5. On December 15, 2014, the trial court summarily denied the Motion for Bail.



                                                                               Page 1 of3
   6. On December 23, 2014, undersigned counsel filed two notices of appeal: (a)

       related to the determination of guilt; and, (b) related to the denial of bail. The

       notice in the latter was styled Defendant's Notice of Appeal- Bail

       Proceeding.

   7. Article 44.04(g) provides for the right of appeal from the denial of bail.

   8. The Defendant's Notice of Appeal- Bail Proceeding was received in this

       Honorable Court on December 29, 2014, and assigned this cause number.

   9. Pursuant to Texas Rule of Appellate Procedure 42.2, Appellant moves to

       dismiss the appeal. Appellant has signed the attached document seeking

       dismissal.

   10.Appellant DOES NOT wish to dismiss cause no. 03-15-00068-CR which

       relates to the appeal of the merits of the trial judge's decision to enter a finding

       of guilt in cause no. CR20 11-031. 1

                                                    Respectfully submitted,




                                                      /s/ Charles F. Baird
                                                    CHARLES F. BAIRD
                                                    TBA # 00000045


1 The determination to proceed with an adjudication of guilt on the original charge is reviewable
on appeal. Tex. C. Crim. Proc. art 42.12, sec. 5(b).

                                                                                      Page 2 of3
                                              B_                  Y9 P
                                              2312 .·.    Trails Blvd -    101-A
                                              Austin, TX 78745
                                              Tel: 512     : 911
                                              Fax: 512-804-5919
                                              Email: ~~~~~~~
                                                       .




                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing

document was served on Jennifer A. Tharp, Assistant District Attorney, Comal

District Attorney's Office, on February 9, 2015, via fax.



                                                Is/ Charles F. Baird
                                              CHARLES F. BAIRD




                                                                          Page 3 of3
            QE 1Jj_t- B.EJLL/!-<J.CeE;/JJA(i- /N ~st rJO. ~3- /4-08/1-~-------­
        l




                                       ltff'UltQ!J_ _ _ _ _ _ _ _ _ __




        11-
-------11 - - - - -




                                         -----------------


                                         ---    -   ---------



1---